It is ordered and adjudged that this appeal be and the same is hereby dismissed, sua sponte. The proceeding to review an order of the Department of Education, relative to the censoring of motion picture films is by the commencement of an action in the Supreme Court as prescribed by Section 154-47h, General Code.North American Committee to Aid Spanish *Page 597 Democracy v. Bowsher, Dir. of Education, Division of FilmCensorship, 132 Ohio St. 599, 9 N.E.2d 617.
Appeal dismissed.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, STEWART, TURNER and TAFT, JJ., concur.